Title: To George Washington from Brigadier General Charles Scott, 20 July 1779
From: Scott, Charles
To: Washington, George


        
          Sir
          Petersburg [Va.] July 20th 1779
        
        I this moment Recd Your Excellencys favour of the 28th June by post. I cannot but be unhappy that Your letter reached me hear, when I am Shure You had reason to expect that I was at least on my march

to Join the Southern Armey. I am more un[h]appy that I can’t with any Degree of Certainty Say when I shall be able to move a Nother detacht Intierly owing to the want of Clothing which I have no certainty of ever geting. the Govr and Counsil instructed me to offer money in lue of Clothing by which Means we Compleeted about two Hundred men these togather with the Old soldiers enabled me to make a Detachment of 400 Rank & file which Marched the 27th of June under the Comd of Colo. parker Colo. Blands Regt of Lt Dragoons Marched about the Same time the Very great Desertion among the New Leavies made it Necessary for me to detain one troop of Colo. Baylors Regt (which was the whole of that Regt that has Yet Reached this Place) for the purpose of persuing Deserters, who are very Numerous. I beg Your Excellency would impower me to Execute Some proper Objects, or I am fearfull we Shall Loose the greater part of them. I could also wish to be Authorised to receive Resignations as there are two or three officers eternally pressing me for leave to resign I am Shure the Service will not be injured by it & therfore have taken the Commission of a Lt Carney. a Rascul who Ought not to Have Born the rank of a Corporal, but not being able to Support a Charge Suffecent to Brake him he offerd his Resignation I thaught it a favourable oppertunity to get Him aut of the Service I took the liberty of Receiving it & Shall be happy if it meets Your Excys approbation.
        as for what Respects Colo. Temples letter I have found two much trooth in it. I have in consequince of it been obligd to Issue my warrant for the payment of Several Sums of money this was a Step that I was by no means Outhoris’d to take Had not Necessaty and the Credit of the armey Compeld the Measure in doing of which I hope I was not wrong. the People in this State have by some Means or other Been so used By our Auditors & others that they will not take Certificates, not even in the time of the Invasion Marching the Militia for their own security. I would before this have Sent a return of the old Soldiers to Genl Woodford, but as they still continue to come in I have thaught it Best to git the whole in that they Might be included in the Same return—I shall immediately Acquaint the Govr of Your instructions Respecting the appointment of the officers. but I assure You Sir I have But little hopes of giting proper Gentlemen to except of Ensensces in the Continental armey. especially at this time when the State is appointing officers for the State troops upon a Much Better footing, I wish to Send a return of Our Strength but the post cannot wait & murst therfore defer it until next weak, however I can Say that our total Strength at this place Exclusive of Colo. parkers Detachment is a little upwards of 700. I am Your Excellencys Obt Servant
        
          Chs Scott
        
       